Opinion by
Watkins, J.,
This is an appeal from an order by the Family Court Division, Court of Common Pleas of Philadelphia, adjudging the defendant-appellant, Marlon Anderson, a minor, a delinquent and committing him to the Youth Development Center at Cornwells Heights.
This case involves the interpretation of the Juvenile Act of 1972, December 6, P. L. 1464, 11 P.S. 50-310 pp.
The defendant-minor was a member of a street gang in Philadelphia. While shooting at another gang using a sawed-off shotgun, an adult member of the gang accidentally shot and seriously wounded an innocent passerby who happened to get in the line of fire. The defendant had carried the gun for the adult and handed it to him immediately before he shot the victim. Police heard the shots, came upon the scene and apprehended the defendant after a chase.
The defendant was taken to the police station for “booking” at 9 p.m. He was given Miranda warnings and gave only an exculpatory statement. At about 9:30 to 10:00 p.m., he was again questioned by police who were trying to learn the identity of the adult who did the actual shooting. The questioning lasted about fifteen minutes after which he confessed. At 11:00 p.m. he was again questioned about the event and then taken to the juvenile detention center. Miranda warnings had been provided him before he was questioned so that is not in issue. At his hearing, the defendant’s confession was used against him and he was adjudged a delinquent and committed.
*442The issue on appeal is whether a two-hour delay between the time of arrest and the arrival at the detention center was an unreasonable delay in contravention of Section 13(a)(3) of the Juvenile Act.
Section 13 (a)(3) states that the police shall take a juvenile to a commitment center “with all reasonable speed” after he is arrested and booked. The section does not forbid questioning the juvenile about the connection with the crime, but it is designed to forbid “forced confessions” induced by harassment. A two to two and one-half hour delay might be unreasonable under some circumstances. These cases normally stand on their own peculiar facts. However, in this case, the police had a legitimate reason in detaining the defendant in the station house so that the defendant might identify other perpetrators of this crime when they were brought in. There was no evidence of any undue police harassment in this case. See Commonwealth v. Koch, 446 Pa. 469, 288 A. 2d 791 (1972).
The court below held in an able opinion:
“It is readily acknowledged by this court that any confession or other incriminating statement that is not obtained in conformance with the constitutional principles of due process, must assuredly be declared inadmissible and, therefore, suppressed. However, it is the opinion of this court that the provisions of the new Juvenile Act relied upon by the defense in arguing the inadmissibility of the confession, are not a separate and supplementary set of guidelines to be followed by the court in seeing to it that justice prevails in the instance of juveniles. Rather, they represent a codification of those standards of justice and fairness, and guarantees of fundamental rights based upon pertinent constitutional principles of due process, which, already, have been enunciated in existing case law.
“In determining the admissibility of defendant’s statement, it is necessary to first narrow the scope of *443inquiry by asking: (1) whether there is any reasonable connection between the delay and the challenged statement, and (2) whether two and a half hours is an ‘unnecessary’ or ‘unreasonable’ delay. Both must be answered in the negative.”
The court below then discussed the reasoning of the Supreme Court in Commonwealth v. Futch, 447 Pa. 389, 290 A. 2d 417 (1972); and Commonwealth v. Tingle, 451 Pa. 241, 301 A. 2d 701 (1973), and distinguished the facts of those cases with the circumstances of this case and then found: “Clearly, then, based upon the import of the aforementioned authorities, this court is compelled to reach the conclusion that the delay of two and a half hours cannot be considered an unreasonable or unnecessary delay.”
The defendant further contends that there was not sufficient evidence to have him adjudged a delinquent. Section 21(b) states that a confession alone is not enough to support such an adjudication unless there is corroborating evidence.
At the hearing, the victim testified that he was walking down the street and he heard footsteps behind him, then heard the shot and then fell to the ground. He then heard footsteps ranning away. He was unable to identify any of the people involved. It was also testified that the defendant fled and was apprehended by the police. By this testimony the corpus delicti was established and provided a basis for the admission.
“The corpus delicti must first be established before extra-judicial confessions or admissions connecting the accused with the crime are admissible into the evidence.” Commonwealth v. Burns, 409 Pa. 619, 626, 187 A. 2d 552, 556 (1963). The corpus delicti like other facts may be shown by circumstantial evidence. Commonwealth v. Burns, supra.
The defendant, however, contends that Paragraph 21(b) of the Act requires that more than corpus delicti need be established before the juvenile confession can *444be admitted, the purpose of the Act being to protect juveniles. He claims that other corroborating evidence connecting him with- the crime need be presented before a confession is admissible.
The court below took the logical position that the new juvenile law merely codified certain legal principles into juvenile proceedings so that these principles, including proof of the corpus delicti, apply equally to juvenile and adult proceedings. We agree.
The defendant’s view goes much too far in that if such an interpretation were adopted, the Commonwealth would have to prove: (1) corpus delicti; (2) corroborating evidence involving the defendant in the crime; (3) the confession. The first two requirements would alone support an adjudication of delinquency and juvenile confessions would be meaningless.
As the court below said: “As stated earlier in this opinion, the provision in question of the new Juvenile Act, interpreted as a mere codification of existing law, and going no farther than existing law, is reasonable and just to the juvenile, as it provides the same cautionary measures and due process in the use of confessions at trial, as is afforded an adult accused of criminal activity. If the language as used in Section 21(b) of the Act was intended by the Legislature to increase or otherwise change the quality or quantity of corroborating evidence required by existing law, the kind and amount of such evidence would have been explicitly specified.”
Order affirmed.